ACCEPTED
                                                                                               04-17-00609-CV
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                             9/27/2017 4:19 PM



                                COURT OF APPEAL
                        FOURTH COURT OF APPEALS DISTRICT
                                                                                FILED IN
                                                                         4th COURT OF APPEALS
MARTA ARREDONDO,                          §                Case No.:      04-17-00609CV
                                                                          SAN ANTONIO, TEXAS
Appellant,                                §                              09/27/2017 4:19:32 PM
                                          §                                  KEITH E. HOTTLE
v.                                        §       Trial   Court Case No.: 15-08-16922-CV
                                                                                  CLERK
                                          §
AEP TEXAS CENTRAL                         §
COMPANY, T&D SOLUTIONS, LLC               §
AND TECHSERV CONSULTING AND               §
TRAINING ,LTD
Appellee


               NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL

       Branch M. Sheppard of the law firm of Galloway, Johnson, Tompkins, Burr & Smith,

P.L.C., file this Notice of Appearance as additional counsel of record for the Appellee, T&D

SOLUTIONS, LLC, in the above styled matter.


                                                  GALLOWAY, JOHNSON, TOMPKINS,
                                                  BURR & SMITH

                                                  //s// Branch M. Sheppard
                                                  James M. Tompkins
                                                    State Bar No. 00785534
                                                  jtompkins@gallowaylawfirm.com
                                                  Branch M. Sheppard
                                                    State Bar No. 24033057
                                                  bsheppard@gallowayfirm.com
                                                  Kelsi M. Wade
                                                    State Bar No. 24088597
                                                  kwade@gallowaylawfirm.com
                                                  1301 McKinney, Suite 1400
                                                  Houston, Texas 77010
                                                  Telephone: (713) 599-0700
                                                  Facsimile: (713) 599-0777




                                              1
                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served by and
through the Court approved electronic filing manager via e-filing to all known counsel of record
on this 27th day of September, 2017, as follows:

Thomas J. Henry
Craig L. Farrish
THE LAW OFFICES OF THOMAS J. HENRY
521 Starr Street
Corpus Christi, Texas 78401

G. Don Schauer
SCHAUER & SIMANK, P.C.
615 N. Upper Broadway, Suite 700
Corpus Christi, Texas 78401

Jose “JJ” Trevino
Nicholas Smith
VALDEZ & TREVINO
1826 N. Loop 1604 W, Suite 275
San Antonio, Texas 78248


                                                 //s// Branch M. Sheppard
                                                Branch M. Sheppard




                                               2